Citation Nr: 0633095	
Decision Date: 10/25/06    Archive Date: 10/31/06

DOCKET NO.  02-08 628A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE


Entitlement to an evaluation higher than 10 percent for the 
postoperative residuals of a right foot injury, including the 
fracture of the base fifth metatarsal with arthritis.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran had active military service from December 1986 to 
December 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

In March 2004, the Board denied the issue of entitlement to 
service connection for arthritis of the left ankle, and 
remanded the issue currently before the Board of entitlement 
to an increased rating for the veteran's right foot 
disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The law provides that a Member of the Board, who conducts a 
hearing on appeal, must be a participant in any final 
decision made on that appeal. 38 U.S.C.A. § 7107.  

In June 2003, the veteran testified at a hearing that was 
held at the RO by a traveling Veterans Law Judge.  However, 
the Board no longer employs the judge who conducted that 
hearing.  

In October 2006, the veteran was sent a letter informing him 
that since the judge who conducted his travel board hearing 
was no longer employed by the Board, he would have the right 
to another hearing.   In October 2006, the veteran sent a 
response to the Board in which he unequivocally expressed his 
desire to attend a hearing before a Veterans Law Judge at the 
RO.  

In order to ensure full compliance with due process 
requirements, the case is REMANDED for the following action:   

Upon completion of any action or 
procedure deemed necessary, if any, the 
RO should make arrangements to schedule 
the veteran to appear at a hearing before 
a Veterans Law Judge traveling to the RO.  
The RO should notify the veteran of the 
date, time and place of such a hearing by 
letter mailed to his current address of 
record.   All correspondence pertaining 
to this matter should be associated with 
the claims folder.  Following the 
hearing, the case should then be returned 
to the Board for further appellate 
consideration, if in order.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JOAQUIN AGUAYO PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appelable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

